DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 1/5/2022:
Referring to the response to the double patenting rejections:  The double patenting rejections have been dropped in view of the terminal disclaimer filed 1/5/2022.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10, and 15:
U.S. Patent No. 8,418,000 to Salame in Figure 1-9 a method (performed by testing system 400/test manager 710), comprising: 
Initiating, by a device (testing system 400/test manager 710) … , VoIP initiation testing (Column 12 lines 62-64 and Column 16 line 1 to Column 20 line 12) between a source agent (VoIP phone 676a) and a target agent (VoIP site 640) … Testing system 400/test manager 710 tests the initiation of a VoIP call from VoIP phone 676a to VoIP site 640 to determine a fault along the network path from VoIP phone 676a to VoIP site 640.  Testing system 400/test manager 710 measures quality-related metrics pertaining to the connection from VoIP phone 676a to VoIP site 640.  
Receiving, by the device, VoIP initiation test results for the VoIP initiation testing.    Testing system 400/test manager 710 performs call initiation testing from VoIP phone 676a to VoIP site 640 and measures quality-related metrics pertaining to the connection from VoIP phone 676a to VoIP site 640, wherein the measured quality-related metrics are the claimed “VoIP initiation test results” that are measured and received by testing system 400/test manager 710.

Generating, by the device, a report (Figure 8: step 806 and stored in log database 722; Column 18 line 18 to Column 19 line 6 and Column 20 line 13 to Column 21 line 44) based on the VoIP call initiation test results that includes information related to the determined network path.  Testing system 400/test manager 710 generates a report to be stored in log database 722 based on the call initiation testing from VoIP phone 676a to VoIP site 640 and based on the measured quality-related metrics pertaining to the connection from VoIP phone 676a to VoIP site 640.  Refer to Column 6 line 59 to Column 22 line 33.
Salame does not disclose determine a network path between the source agent and the target agent using network path tracing.
U.S. Publication No. 2006/0274760 to Loher discloses in Figures 1, 2, 5 a system wherein packet test device 130, MG 114 or TA 124 performs network path tracing using SIP-based route tracing to determine network paths in the network.  Packet test device 130, MG 114 or TA 124 then collects quality metrics associated with the determined network paths by measuring the quality metrics of nodes associated with each determined network path.  Refer to Sections 0008, 0010, 0023-0050, 0069-0072.  

However, none of the prior art disclose the limitation “initiating, by a device in communication with a VoIP server that monitors VoIP setup and quality over the Internet among devices, VoIP initiation , wherein the VoIP initiation testing is performed without instrumentation of the VoIP server”, and can be logically combined with Salame and Loher.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20090013398 to Cookmeyer II et al in Figures 1-4  a method that performs remote diagnostic testing of networks and network devices in which the firewalled network security is maintained and not compromised; wherein call initiation testing is performed using synthetic VoIP calls (Sections 0043-0044).  Refer to Sections 0018-0044.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Christine Ng/
Examiner, AU 2464
January 18, 2022